Exhibit 10.1

Trimble Navigation Limited Annual Management Incentive Plan Description

 

1. Definitions:

 

  a. “Company” means Trimble Navigation Limited, a California corporation.

 

  b. “Board of Directors” means the Board of Directors of the Company.

 

  c. “Operating Income” means (i) with respect to a division or sector,
operating income for that division or sector and (ii) with respect to the
Company, operating income for the Company adjusted for amortization of
intangibles, restructuring and infrequent charges.

 

  d. “Plan” means this Trimble Navigation Limited Annual Management Incentive
Plan.

 

2. Participants: The CEO, all of the Vice Presidents of the Company and a number
of senior-level managers and individual contributors as nominated by their
respective Vice Presidents and approved by the CEO of the Company.

 

3. Payments earned under the Plan depend upon the Company’s quarterly and annual
Operating Income, with certain goals and minimum thresholds for revenue and
Operating Income as a percentage of revenue, as such goals and thresholds are
established by the CEO and Board of Directors, for each participant.

 

4. Target payouts, ranging from 10% to 125% of base annual salary for each
participant are determined by the CEO of the Company in conjunction with the
executive officers and the vice presidents of the Company, and approved by the
Board of Directors. The Board of Directors has established a 125% target for the
CEO.

 

5. The payout under the Plan ranges from zero to 300% of each participant’s
target, upon achievement of each fiscal year’s planned goals based on Operating
Income of a combination of division, sector, and/or Company performance.
Payments are made on a quarterly basis, at 15% of target each quarter and the
remainder after the close of the respective fiscal year based on achievement of
the quarterly or annual goals. All payments are made net of employment, income
and other applicable tax withholding. Participants may be required to remain
continuously employed through a payment date to be entitled to a payout for the
applicable period.

 

6.

No payout under the Plan shall be intended to be deferred compensation under
section 409A of the Internal Revenue Code of 1986, as amended, and will be
interpreted accordingly. In this regard, all payouts under the Plan (to the
extent otherwise payable pursuant to the terms of the Plan) shall be made no
later than 2 1/2 months following the end of the year in which the payout is no
longer subject to a substantial risk of forfeiture.

 

7. The Plan shall continue in effect, from year to year, until terminated or
amended by the Board of Directors.